DETAILED ACTION

Response to Amendment
1.	The amendment filed on 3/31/21 has entered.
	Claims 1, 3, 4, 12 and 13 have been amended.
	Claims 1, 2, 4-6 and 9-11 are under consideration. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meylan et al. (“Meylan”) in view of Tsai et al. (“Tsai”) US PG-Pub 2015/0053983 and Von Kanel (“Von Kanel”) US PG-Pub 2017/0373110/Willmeroth et al. (“Willmeroth”) US PG-Pub 2014/0319641/Nemoto (“Nemoto”) US PG-2009/0224284/Mita (“Mita”) USPAT 5,418,396.
Meylan discloses a method of making a radiation detector, the method comprising: fabricating first electronic circuitry (e.g. element 40) on a first side (e.g. element 12) of a semiconductor substrate (e.g. element 28), wherein the first electronic circuitry includes at least a first diode termination (e.g. element 12); backside ion implanting one or  more dopant species to 
Meylan teaches the method of making a radiation detector as recited in the claim. The difference between Meylan and the present claim is the recited microwave annealing process.  
Tsai teaches (abstract and ¶[0012]) the advantages of employing a microwave annealing process for dopant activation.  
Tsai’s teachings could be incorporated with Meylan's device which would result in the claimed invention of a microwave annealing process. The motivation to replace Meylan’s laser anneal with Tsai’s microwave anneal would be to produce a radiation detector at a lower cost. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Tsai’s teachings to arrive at the claimed invention.
Meylan modified by Tsai does not specifically disclose a fully depleted diode structure. 
Von Kanel discloses (¶[0058]) a diode structure is fully depleted in operation such that radiation absorbed in the semiconductor substrate generates electron-hole pairs to provide a radiation detector output signal from the diode structure. Furthermore, Nemoto/Mita discloses (¶[0056] and col. 7, lines 20-25 respectively) a diode structure is fully depleted in operation such 
The teachings of Von Kanel/Willmeroth/Nemoto could be incorporated with the modified device which would result in the claimed invention of a fully depleted diode structure. The motivation would be to maximize the detection sensitivity (¶[0053] of Willmeroth). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Von Kanel/Willmeroth/Nemoto to arrive at the claimed invention.
Re claim 2, Nemoto discloses (¶[0151]) thinning the semiconductor  substrate by removing material from the second side of the semiconductor  substrate, wherein the thinning the semiconductor substrate is performed after  the fabricating first electronic circuitry and prior to the backside ion  implanting. Note that incorporating Nemoto would yield the step of performing the thinning after fabricating first electronic circuitry.
 Re claim 4, Meylan discloses (¶¶[0005 and 0067]) wherein the radiation detector diode structure is capable of being configured to detect radiation incident on the second side of the semiconductor substrate, whereby the second diode termination forms an entrance window of the  radiation detector diode structure.    
Re claim 5, Meylan discloses (¶[0071]) wherein radiation to be detected is selected from the group consisting of: soft X-rays, ultraviolet radiation, visible radiation, near-infrared radiation, low energy electrons, and low energy ions.     

Re claim 10, Meylan discloses (¶[0071]) wherein the semiconductor substrate is silicon selected from the group consisting of: silicon, germanium, gallium arsenide, indium  phosphide, cadmium telluride, cadmium sulfide and diamond.  
Re claim 11, Tsai teaches (¶[0018] of annealing process at a temperature in a range between 300-600 ºC which is a range that lies within or overlaps the disclosed ranges.
		The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant's claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Allowable Subject Matter
5.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses the step of forming one or more edges of the semiconductor substrate; performing diffusion doping of one or more dopant species to form one or more edge passivations at the one or more edges of the semiconductor substrate; whereby one or more inactive detector regions in proximity to the one or more edges of the semiconductor substrate is reduced in size.  
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893